Per Curiam.
[¶ 1] K.F. appeals from a juvenile court order terminating her parental rights to G.F. The juvenile court found G.F. is deprived, the deprivation would likely continue if the child were returned to K.F.'s care, and G.F. is suffering or will probably suffer serious physical, mental, moral, or emotional harm. See N.D.C.C. § 27-20-44(1)(c)(1). Further, the juvenile court found G.F. has been in constant care for at least 450 nights out of the last 660 nights. See N.D.C.C. § 27-20-44(1)(c)(2). K.F. argues clear and convincing evidence does not support the juvenile court's findings. We conclude the juvenile court's findings *341are supported by clear and convincing evidence and are not clearly erroneous. We summarily affirm under N.D.R.App.P. 35.1(a)(2).
[¶ 2] Gerald W. VandeWalle, C.J.
Jerod E. Tufte
Daniel J. Crothers
Lisa Fair McEvers
Jon J. Jensen